Citation Nr: 0732515	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disorder, to include obstructive lung defect and chronic 
cough.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post traumatic stress disorder 
(PTSD), prior to March 1, 2006.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, from March 1, 2006.  

5.  Entitlement to an initial compensable evaluation for 
service-connected post-operative residuals of rotator cuff 
surgery, right shoulder, prior to June 13, 2006.

6.  Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative residuals of rotator cuff 
surgery, right shoulder, from June 13, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to August 1986, 
and from April 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for hypertension and obstructive lung defect.  The 
RO also granted service connection for PTSD and post-
operative residuals of rotator cuff surgery, right shoulder, 
and assigned a 10 percent and noncompensable (zero percent) 
disability evaluation, respectively, effective May 27, 2004.  
A June 2006 rating decision increased the disability 
evaluations for PTSD to 30 percent, effective from March 1, 
2006, and for the right shoulder disability to 20 percent, 
effective from June 13, 2006. 

In January 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A transcript 
of the hearing is associated with the claims file.  

The issues of entitlement to service connection for 
hypertension and a respiratory disorder, to include 
obstructive lung defect and chronic cough, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  Prior to March 1, 2006, the preponderance of the 
competent and probative evidence of record shows the 
veteran's service-connected PTSD was characterized by a 
social and occupational impairment with mild or transient 
symptoms, including exaggerated startle response, recurrent 
nightmares, sleep disturbance, trouble with concentration and 
memory, and feelings of detachment from his family.  The 
veteran's symptoms did not produce an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, 
suspiciousness, or panic attacks.  

2.  As of March 1, 2006, the preponderance of the competent 
and probative evidence of record shows the veteran's service-
connected PTSD is characterized by a social and occupational 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to nightmares, flashbacks, persisting social 
isolation, and hyperarousal.  The veteran's affect is 
variously described as restricted in range, dysphoric, mixed, 
anxious, and flat, and his mood is described as depressed, 
dysthymic, and appropriate.  His self-care and personal 
hygiene is good and his speech has been shown to be organized 
and good.  His judgment is fair and his thinking is described 
as linear and organized.  There is no objective evidence that 
the veteran has panic attacks more than once a week, has 
difficulty in understanding complex commands, has 
disturbances in motivation and mood, or has an inability to 
establish and maintain relationships.  

3.  As of November 28, 2005, the preponderance of the 
competent and probative evidence of record shows the 
veteran's service-connected post-operative residuals of 
rotator cuff surgery, right shoulder, was characterized by 
mild degenerative changes as confirmed by X-ray and slightly 
limited abduction, with complaints of increased pain while 
demonstrating active range of motion.  

4.  Prior to June 13, 2006, the preponderance of the 
competent and probative evidence of record shows the 
veteran's service-connected post-operative residuals of 
rotator cuff surgery, right shoulder, was manifested by mild 
degenerative changes, slight decrease in abduction, and 
complaints of pain on active range of motion, but no 
indication of pain, weakness, or loss of range of motion with 
repetitive testing.  Additional functional impairment due to 
flare-ups of pain, incoordination, fatigability, or weakness 
was not demonstrated to any significant degree.  

5.  As of June 13, 2006, the preponderance of the competent 
and probative evidence of record shows the veteran's service-
connected post-operative residuals of rotator cuff surgery, 
right shoulder, is manifested by mild degenerative joint 
disease with two hypertrophic scars on the right shoulder 
measuring 6 and 4 centimeters.  The veteran is able to 
demonstrate forward flexion to 180 degrees with pain starting 
at 150 degrees; abduction to 160 degrees with pain starting 
at 90 degrees; external rotation to 65 degrees with pain 
starting at 55 degrees; and internal rotation to 85 degrees 
with pain starting at 85 degrees.  Additional functional 
impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any 
significant degree.  


CONCLUSIONS OF LAW

1.  Prior to March 1, 2006, the schedular criteria for an 
evaluation in excess of 10 percent for service-connected 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  As of March 1, 2006, the schedular criteria for an 
evaluation in excess of 30 percent for service-connected 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

3.  As of November 28, 2005, the schedular criteria for a 
separate 10 percent evaluation, but no higher, for 
degenerative arthritis of the right shoulder, manifested by 
limitation of motion objectively confirmed by painful motion, 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).

4.  Prior to June 13, 2006, the schedular criteria for an 
evaluation in excess of 10 percent for service-connected 
post-operative residuals of rotator cuff surgery, right 
shoulder, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5201 
(2007).  

5.  As of June 13, 2006, the schedular criteria for an 
evaluation in excess of 20 percent for service-connected 
post-operative residuals of rotator cuff surgery, right 
shoulder, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5201 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2005 and July 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The VCAA letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, including medical 
records, employment records, or records in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board notes that, while the VCAA letters did not 
specifically inform the veteran of the evidence necessary to 
warrant an increased evaluation for his service-connected 
PTSD and right shoulder disability, the VA General Counsel 
has held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as 
the claim for increased compensation following the initial 
grant of service connection for PTSD and right shoulder 
disability in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, the veteran was given proper 
VCAA notice prior to the RO's grant of service connection for 
PTSD and right shoulder disability.  Therefore, additional 
notice is not necessary in this case.  We do note that the 
veteran was specifically asked to provide to "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).  The Board also notes that the July 
2006 letter specifically informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board finds that the content of the January 2005 and July 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a June 2006 SOC and September 2006 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims have been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

I.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.  PTSD

Service connection for PTSD was established in June 2005, and 
the RO assigned a 10 percent rating pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411, effective May 27, 2004.  
The RO determined that the veteran's symptoms as reported in 
the April 2005 VA examination report were consistent with an 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  In July 2005, the veteran submitted a timely notice 
of disagreement as to the assignment of a 10 percent 
disability rating to his service-connected PTSD.  

In January 2006, the veteran requested a temporary total 
rating for service-connected PTSD.  In a rating decision 
dated March 2006, the RO granted a temporary total rating of 
100 percent from January 9, 2006, pursuant to 38 C.F.R. 
§ 4.29, based upon evidence which showed the veteran required 
more than 21 days of hospitalization at a VA facility for his 
service-connected PTSD.  Effective March 1, 2006, the 
veteran's disability rating was returned to 10 percent.  

In June 2006, the veteran's disability rating was increased 
to 30 percent, effective March 1, 2006, based upon the 
veteran's symptoms as shown at the June 2006 VA examination 
which the RO determined more closely approximated a 30 
percent rating.  The veteran was advised of the above grant 
of increased rating in July 2006.  However, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2007).  A 10 percent rating is warranted where there 
is an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

1.  Entitlement to an evaluation in excess of 10 percent 
prior to March 1, 2006

Review of the pertinent evidence shows that the veteran's 
service-connected PTSD was manifested by exaggerated startle 
response, recurrent nightmares, sleep disturbance, trouble 
with concentration and memory, and feelings of detachment 
from his family.  See April 2005 VA examination report; see 
also VA outpatient treatment records dated November 2004 to 
February 2005.  

With respect to the specifically enumerated symptomatology 
contemplated for the 30 percent evaluation under DC 9411, the 
April 2005 VA examination report shows the veteran was noted 
to have problems with sleep disturbance, as well as ongoing 
problems with his memory, which the examining physician noted 
was mostly due to the veteran's poor concentration.  The 
veteran did not report having a depressed mood but, instead, 
indicated that his energy was reduced.  The veteran also 
denied experiencing panic attacks but stated that, about once 
a month, he became very anxious when he was around a lot of 
people.  

Review of the evidence shows the veteran has a social 
impairment as he reported that he felt emotionally detached 
from his family.  However, the April 2005 VA examination 
report reflects that the veteran also stated he made every 
attempt to stay involved with his family and was not 
concerned about divorce.  The examining physician also noted 
that the veteran continued to maintain his job at Target 
where he had been working for 18 years.  The evidence also 
shows the veteran was actively involved in group and 
individual counseling to help address his PTSD symptoms.  

Based on the foregoing, the Board finds that the veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 10 percent evaluation for the time period in 
question.  In making this determination, the Board notes 
that, while the evidence shows the veteran had a chronic 
sleep impairment and occasional bouts of anxiety, his 
occupational and social impairment was not shown to be 
manifested by depressed mood, panic attacks, or 
suspiciousness to warrant a 30 percent disability rating.  
The Board notes that the veteran reported that he had 
problems with memory loss; however, the April 2005 VA 
examiner contributed the veteran's memory problem to his poor 
concentration as opposed to an actual impairment of his 
memory function.  Moreover, the pertinent evidence does not 
show, nor has the veteran alleged, that his service-connected 
PTSD caused an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as contemplated by the 30 percent disability rating.  

Likewise, a 50 percent disability evaluation is not warranted 
in this case because the pertinent evidence does not reflect 
that the veteran had occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-term and long-term memory, impaired judgment and 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  See 
April 2005 VA examination report.  

As a result, the Board finds that the veteran's service-
connected PTSD warrants no more than a 10 percent disability 
evaluation under DC 9411 for the time period in question.  
The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
10 percent rating currently assigned.  

As noted, therefore, the Board finds that an evaluation in 
excess of 10 percent for service-connected PTSD is not 
warranted prior to March 1, 2006.  

2.  Entitlement to an evaluation in excess of 30 percent from 
March 1, 2006  

As noted above, the veteran was hospitalized from January 9, 
2006, to February 16, 2006, for treatment of his service-
connected PTSD, for which he was awarded a temporary total 
rating of 100 percent.  Effective March 1, 2006, the RO 
returned the veteran's disability rating to 10 percent.  

The pertinent evidence of record shows the veteran's service-
connected PTSD is manifested by chronic sleep impairment due 
to nightmares, flashbacks, persisting social isolation, and 
hyperarousal.  The evidence consistently shows the veteran's 
self-care and personal hygiene is good and that his 
communication is good.  See March 2006 VA psychiatric 
evaluation and June 2006 VA examination report; see also VA 
outpatient treatment records dated March to July 2006.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under DC 9411, 
review of the evidence shows that the veteran's affect has 
been variously described as restricted in range, dysphoric, 
mixed, anxious, and flat, and that his mood has been 
described as depressed, dysthymic, and appropriate.  His 
speech has been shown to be organized and good.  In March 
2006, the veteran reported that he had a recent history of 
panic symptoms.  Subsequent treatment records do not document 
any such complaints, and the most recent objective medical 
evidence shown in a July 2006 treatment record shows the 
veteran denied any recent panic attacks.  At the March 2006 
evaluation, the veteran reported that the onset of his memory 
problems occurred after his return from Iraq.  He was not 
shown to have any memory impairment at the June 2006 VA 
examination and the examining physician noted the veteran did 
not have any gross attention or concentration difficulties.  
There is no evidence that the veteran has difficulty in 
understanding complex commands.  His judgment has been 
described as fair and his thinking has been variously 
described as linear and organized.  

As to work and social relationships, the Board notes that the 
veteran lost his long-term job at Target after he was fired 
for attempting to steal money.  At the June 2006 VA 
examination, the veteran reported that he purposefully 
engaged in the behavior to be fired and that he felt he 
needed to be fired because he was uncomfortable at work.  The 
June 2006 VA examiner noted the veteran had not been 
reprimanded or in trouble until the incident occurred.  The 
VA examiner also noted that the physician who evaluated the 
veteran during his residential treatment in January 2006 felt 
the veteran had the potential to work but appeared more 
interested in compensation than working.  At the June 2006 
examination, the veteran reported that he sold insurance for 
a few months after being fired from Target but lost the 
contract because he was not producing enough.  He reported, 
however, that he was actively pursuing work at that time.  A 
July 2006 VA outpatient treatment record reflects that the 
veteran was working 60 hours a week and reported that it was 
stressful but he enjoyed it.  

The evidence shows that the veteran's social interaction is 
limited as he reports that he does not have a social life.  
The veteran does, however, have one friend who is also a 
veteran and has a couple of friends with whom he plays cards 
on a weekly basis.  See June 2006 VA examination report; see 
also January 2007 video conference hearing transcript.  The 
veteran also continues to attend weekly group therapy 
sessions, and the Board notes he is still married and is 
reportedly close to his wife.  The March 2006 psychiatric 
evaluation reflects that the veteran reported an increase in 
violence in his home; however, the veteran also reported that 
he has a great relationship with his wife and a pretty good 
relationship with his kids.  

Although there is evidence that the veteran's social 
interaction is somewhat impaired, the Board finds that the 
veteran's service-connected PTSD more nearly approximates the 
social and occupational impairment contemplated by the 30 
percent rating.  The Board notes that the veteran has 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to his 
service-connected PTSD.  The Board also notes, however, that 
even with his current occupational and social impairment, the 
veteran's functioning is generally satisfactory as the most 
recent evidence shows he is employed and there is no evidence 
showing he has ever had any significant problems interacting 
with people.  In this regard, the Board notes that the 
veteran has reported an increase in anxiety when he is around 
crowds, but, as noted, the veteran does maintain some level 
of social interaction through counseling groups and with his 
friends.  In addition, there is no evidence showing the 
veteran has panic attacks, problems with his speech or 
understanding complex commands, or that he has impaired 
memory, judgment, or abstract thinking.

Based upon the foregoing, the Board finds that the veteran's 
service-connected PTSD warrants no higher than a 30 percent 
evaluation for the time period in question.  The Board notes 
that the veteran has reported having a history of suicidal 
thoughts, which is one of the criteria for a 70 percent 
rating.  However, the June 2006 VA examination report 
reflects that the veteran reported having suicidal ideations 
in the past and completely denied having suicidal ideation or 
intent in July 2006.  In addition, there is no evidence of 
obsessive or ritualistic behavior which interfere with 
routine activities.  Furthermore, the veteran's speech has 
never been described as illogical, obscure, or irrelevant and 
there is no evidence of near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  The Board again notes 
that the veteran's social interaction is limited, but the 
evidence of record supports a findings that he has difficulty 
in establishing and maintaining relationships, as opposed to 
an inability to do so.  

Likewise, a 100 percent rating is not warranted in this case 
because there is no evidence that the veteran has persistent 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own names.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 30 percent 
rating currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD from March 
1, 2006, and the benefit-of-the-doubt is not for application.  
See Gilbert, supra.  

B.  Right shoulder

Service connection for post-operative residuals of rotator 
cuff surgery, right shoulder, was established in June 2005, 
and the RO assigned a noncompensable (zero percent) 
disability rating pursuant to DC 5003-5201, effective May 27, 
2004.  At that time, the RO considered the April 2005 VA 
examination report which showed the veteran reported having 
no residual problems since his June 2004 surgery and had full 
range of motion in his right shoulder, with no indication of 
pain, weakness, or loss of range of motion with repetitive 
testing.  X-rays showed mild degenerative changes in the 
right shoulder and the diagnosis was post-operative bilateral 
rotator cuff surgery.  

In a rating decision dated in November 2005, the RO granted a 
temporary total rating of 100 percent from June 4, 2004, 
pursuant to 38 C.F.R. § 4.30, based on evidence which showed 
that the veteran underwent surgery and required more than one 
month of convalescence for his service-connected right 
shoulder disability.  Effective August 1, 2004, the veteran's 
disability rating was returned to zero percent because there 
was no evidence showing a higher disability rating was 
warranted.  

In February 2006, the veteran requested an increased rating 
for his service-connected right shoulder disability.  In a 
rating decision dated June 2006, the RO increased the 
veteran's disability rating to 20 percent, effective June 13, 
2006, based upon a June 2006 VA examination report which 
showed the veteran had limited range of motion in abduction, 
external rotation, and internal rotation, and complained of 
pain while demonstrating movement in all planes of excursion.  
The veteran was advised of the above grant of increased 
rating in July 2006; however, he did not withdraw his appeal.  
Therefore, this appeal continues.  See AB v. Brown, supra.  

1.  Entitlement to a compensable evaluation prior to June 13, 
2006

As noted, the veteran's service-connected right shoulder 
disability is evaluated under DC 5003-5201.  The veteran's 
specific disability is not listed on the Rating Schedule and 
the RO assigned DC 5003-5201 pursuant to 38 C.F.R. § 4.20 
(2007), which provides that it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology, are closely analogous.  The RO determined 
that the most closely analogous diagnostic code was DC 5201, 
for limitation of motion of the arm.  The Board will evaluate 
the veteran's claim under DC 5201, for limitation of motion 
of the arm, DC 5003, for degenerative arthritis, and all 
other potentially applicable diagnostic codes.  The Board 
notes that the veteran is right-handed and is, therefore, 
disabled in the right, major arm.  

Under DC 5201, a 20 percent evaluation is warranted where 
movement of the major arm is limited at the shoulder level; a 
30 percent evaluation is warranted where movement of the 
major arm is limited midway between the side and shoulder 
level; and a 40 percent evaluation is warranted where 
movement of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Plate I, indicates that normal 
flexion and abduction of the shoulder is 180 degrees, with 
the shoulder level measured at 90 degrees, respectively, and 
normal internal and external rotation of the shoulder is 90 
degrees.  

Under DC 5003, degenerative arthritis, when substantiated by 
X-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  
38 C.F.R. § 4.71a, DC 5003.

Review of the pertinent evidence shows that, at the April 
2005 VA examination, the veteran's service-connected right 
shoulder disability was manifested by full range of motion 
with no complaints of pain, no indication of pain, weakness, 
or loss of range of motion with repetitive testing, and mild 
degenerative changes as confirmed by X-ray.  In November 
2005, the veteran was noted to have a slight decrease in 
abduction, with an increase in pain to 3 out of 10 while 
demonstrating active range of motion.  

Based on the foregoing, the Board finds that an increased 
evaluation for the veteran's service-connected right shoulder 
disability is warranted.  

As an initial matter, the Board notes that, in evaluating the 
veteran's claim under DC 5201, the April 2005 VA examination 
report shows the veteran was able to demonstrate full range 
of motion in his right shoulder.  The Board has carefully 
reviewed the pertinent evidence of record and finds there is 
no additional evidence showing he demonstrated limitation of 
motion to warrant an increased, or even compensable, 
evaluation during the period in question.  As a result, the 
Board finds the veteran's service-connected right shoulder 
disability does not warrant an increased evaluation under DC 
5201.  

In evaluating the veteran's claim under DC 5003, the Board 
again notes that the veteran has never demonstrated range of 
motion warranting a compensable evaluation under DC 5201.  
However, review of the record reveals the veteran has been 
shown to have limited motion in his right shoulder as a 
November 2005 VA outpatient treatment record reflects that he 
had a slight decrease in abduction and complained of 
increased pain while demonstrating active range of motion.  
Based on the foregoing, the Board finds that, as of November 
28, 2005 and thereafter, the veteran's service-connected 
right shoulder disability warrants a separate 10 percent 
evaluation under DC 5003 due to degenerative arthritis 
manifested by limitation of motion objectively confirmed by 
painful motion.  In making this determination, the Board 
notes that the rating criteria under DC 5003 does not 
distinguish between slight, moderate, or severe limitation of 
motion and/or pain.  Therefore, a separate 10 percent 
evaluation is warranted in this case.  A higher rating is not 
warranted because as noted above, the criteria for a higher 
rating under DC 5201 is not shown.

The Board has evaluated the veteran's right shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he is entitled to an evaluation in 
excess of 10 percent prior to June 13, 2006.  However, the 
veteran has never been shown to have ankylosis of the 
scapulohumeral articulation, other impairment of the humerus, 
or impairment of the clavicle or scapula.  Therefore, DCs 
5200, 5202, and 5203 are not for application in this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the April 2005 VA examination report 
reflects that the veteran demonstrated full range of motion 
in his right shoulder with no complaints of pain and no 
increased pain, weakness, or loss of range of motion with 
repetitive testing.  In addition, the veteran reported that 
he did not have any residual problems with his right shoulder 
at that time.  As noted above, the veteran was shown to have 
a slight decrease in abduction and complained of pain while 
demonstrating active range of motion in November 2005.  
However, the separate rating assigned under DC 5010 herein 
contemplates any additional limitation of function due to 
pain.  Therefore, the Board finds that, during the period in 
question, the veteran was not shown to have any functional 
loss due to weakness, fatigability, incoordination, or 
painful motion, and thus, there is insufficient evidence to 
support an evaluation in excess of 10 percent based on 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected right 
shoulder disability under DC 5201.  The evidence supports a 
separate 10 percent rating under DC 5003, as of November 28, 
2005, but the preponderance of the evidence is against a 
rating higher than 10 percent based on limitation of motion.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

2.  Entitlement to an evaluation in excess of 20 percent from 
June 13, 2006

As noted, the RO increased the veteran's disability 
evaluation for service-connected right shoulder to 20 
percent, effective June 13, 2006, the date of his most recent 
VA examination.  At the June 2006 VA examination, the veteran 
reported having constant pain in both shoulders with 
weakness, stiffness, fatigability, and instability when 
reaching overhead, but denied any swelling or locking.  On 
examination, the veteran was tender to palpation over his 
right acromioclavicular (AC) joint, right superior biceps 
tendon, and slightly tender under his right distal clavicle.  
He was able to demonstrate forward flexion to 180 degrees 
with pain starting at 150 degrees; abduction to 160 degrees 
with pain starting at 90 degrees; external rotation to 65 
degrees with pain starting at 55 degrees; and internal 
rotation to 85 degrees with pain starting at 85 degrees.  
Right shoulder strength was 4/5 and there was right rotator 
cuff weakness.  X-rays revealed mild degenerative joint 
disease of the right shoulder.  The veteran was noted to have 
two hypertrophic scars on his right shoulder measuring 6 and 
4 centimeters.  The diagnosis was right shoulder impingement 
with a rotator cuff tear and residual loss of range of 
motion.  

At the January 2007 video conference hearing, the veteran 
testified that he cannot lift his right shoulder above chest 
level or stretch his arms over head and that his shoulders 
ache when he does.  He testified that he is prone to keloids 
and that he has keloids on both shoulders which itch and burn 
a lot.  

In evaluating the veteran's claim under DC 5201, the Board 
notes that, in order to warrant an increased rating, the 
evidence must show the veteran's range of motion in his right 
shoulder is limited to at least midway between his side and 
shoulder level, i.e. 45 degrees.  In this case, the pertinent 
evidence does not support an increased rating under DC 5201 
because the veteran is able to raise his right arm above 
shoulder level.  As noted, the June 2006 VA examination 
report shows the veteran was able to demonstrate full flexion 
to 180 degrees but was limited in abduction to 160 degrees.  
The Board does note the veteran complained of pain at 150 
degrees in flexion and 90 degrees in abduction; however, the 
Board also notes the RO considered the veteran's complaints 
of pain in granting the increased evaluation to 20 percent in 
its June 2006 rating decision.  In this regard, the Board 
notes that the veteran's range of motion in flexion and 
abduction as shown at the June 2006 VA examination do not 
warrant the 20 percent rating currently assigned; however, 
the RO considered his limitation of motion to be at shoulder 
level due to his complaints of pain at 90 degrees in 
abduction.  In evaluating the ultimate merit of this claim, 
the Board notes that there is no evidence showing that the 
veteran's range of motion is limited to 45 degrees (midway 
between his side and shoulder level), even when considering 
his complaints of pain.  Therefore, the Board finds the 
veteran's service-connected right shoulder disability does 
not warrant an increased evaluation under DC 5201.  

In evaluating the veteran's claim under DC 5003, the Board 
notes that the veteran's current 20 percent rating is 
assigned under DC 5201, which rates limitation of motion for 
the arm.  DC 5003 does not provide any other basis upon which 
to grant a rating in excess of 20 percent; therefore, DC 5003 
does not assist the veteran in obtaining an increased rating.

The Board has evaluated the veteran's right shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he is entitled to an evaluation in 
excess of 20 percent from June 13, 2006.  However, the 
veteran has never been shown to have ankylosis of the 
scapulohumeral articulation, other impairment of the humerus, 
or impairment of the clavicle or scapula.  Therefore, DCs 
5200, 5202, and 5203 are not for application in this case.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the two hypertrophic 
scars on his right shoulder measuring 6 and 4 centimeters.  
See June 2006 VA examination report.  The examiner who 
conducted the June 2006 VA examination did not report the 
condition of the two scars; however, there is no medical 
evidence of record which suggest that the veteran's scars are 
manifested by tenderness or pain on examination.  At the 
January 2007 video conference hearing, the veteran did 
testify that he has keloids on both his shoulders which itch 
and burn.  The Board does not doubt that the veteran has 
keloids on both his shoulders that itch and burn; however, 
there is no objective medical evidence of record which shows 
that the veteran's service-connected right shoulder 
disability is manifested by keloid or any other scars which 
itch and burn.  Because there is no symptomatology or 
complaints regarding the scars on his right shoulder, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2007); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (2005).  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the June 2006 VA examination report reflects 
that the veteran was shown to have decreased motion and 
strength, with complaints of pain, while demonstrating 
forward flexion and external rotation with repetitive 
testing.  In addition, the veteran reported that he has 
weekly flare-ups of pain following overexertion, such as yard 
work or sleeping wrong, that last for two to three days.  
Although the examiner who conducted the June 2006 VA 
examination did not estimate the veteran's additional 
functional limitation due to pain, the Board finds no 
prejudice to the veteran because any additional functional 
impairment is contemplated in the disability currently 
assigned.  As noted above, the 20 percent rating currently 
assigned is based upon the veteran's range of motion and 
complaints of pain.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
20 percent for service-connected post-operative residuals of 
rotator cuff surgery, right shoulder, from June 13, 2006.  
There is no reasonable doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation in excess of 10 percent for service-connected 
PTSD, prior to March 1, 2006 is denied.

An evaluation in excess of 30 percent for service-connected 
PTSD, from March 1, 2006 is denied.

As of November 28, 2005, a separate initial rating of 10 
percent based upon degenerative arthritis of the right 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary awards.  

An evaluation in excess of 10 percent for service-connected 
post-operative residuals of rotator cuff surgery, right 
shoulder, prior to June 13, 2006 is denied.

An evaluation in excess of 20 percent for service-connected 
post-operative residuals of rotator cuff surgery, right 
shoulder, from June 13, 2006 is denied.


REMAND

A.  Hypertension

The veteran is seeking service connection for hypertension, 
to include as secondary to service-connected PTSD.  

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 CFR § 4.104, 
Diagnostic Code 7101 (2007).  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.  

The veteran's service medical records (SMRs) show that, 
during his two periods of active service, his blood pressure 
readings were consistently normal, except for on one occasion 
in December 2003, when his blood pressure was recorded at 
145/92, 135/92, and 144/79.  Post-service medical records 
show the veteran's blood pressure was intermittently elevated 
as VA outpatient treatment records dated from April 2004 to 
July 2006 show that the veteran's diastolic blood pressure 
readings ranged from 63 to 94, and his systolic blood 
pressure readings ranged from 146 to 174.  

The veteran was afforded a VA examination in April 2005.  At 
that time, the VA examiner noted the veteran reported having 
elevated blood pressure readings recently and that his SMRs 
showed systolic readings in the 140s and 150s.  On 
examination, his blood pressure was 146/63, 151/79, and 
148/94.  After reviewing the claims file and examining the 
veteran, the VA examiner diagnosed the veteran with 
hypertension.  See also January 2006 VA outpatient treatment 
record.  

Although the examiner who conducted the April 2005 VA 
examination diagnosed the veteran with hypertension, she did 
not render an opinion as to the likelihood the veteran's 
hypertension is causally related to his military service.  
There is no other medical opinion of record which addresses 
whether there is an etiological relationship between the 
veteran's current diagnosis of hypertension and his military 
service.  Thus, under the Veterans Claims Assistance Act of 
2000, the Board finds that the veteran meets the criteria for 
a medical examination.  See 38 U.S.C.A. § 5103A (West 2002).  
In this regard, the Board notes that the medical evidence of 
record contains competent evidence that the veteran has a 
current diagnosis of hypertension or persistent or recurrent 
symptoms of disability, as shown by the April 2005 VA 
examination report.  However, as noted, the record does not 
contain a nexus opinion and, therefore, sufficient medical 
evidence for the Board to make a decision on the claim.  

In addition to the foregoing, the Board notes that at the 
January 2007 video conference hearing, the veteran testified 
that his doctors have told him that his hypertension might be 
a sub-condition of his service-connected PTSD.  There is no 
competent medical evidence or opinion of record which 
addresses whether the veteran's current diagnosis of 
hypertension is etiologically related to service or his 
service-connected PTSD.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

B.  Respiratory Disorder 

The veteran has asserted that service connection for a 
respiratory disorder is warranted because he believes his 
current respiratory disorder is related to his second period 
of active duty.  

The veteran is currently diagnosed with mild obstructive lung 
defect.  See April 2005 VA examination report.  At that 
examination, the VA examiner noted that the veteran reported 
that he was evaluated 10 years ago for shortness of breath 
and was diagnosed with chronic lung disease, etiology unknown 
with possible allergies.  The veteran was treated with a 
steroid and an Albuterol inhaler and stopped using the 
inhaler four years prior to the examination.  The veteran 
reported that, when he got to Iraq, he began having flare-ups 
of a cough which occurred daily.  After examining the 
veteran, the VA examiner diagnosed the veteran with chronic 
cough with a diagnosis of chronic lung disease, etiology 
unknown, and moderate obstructive lung defect, as confirmed 
by pulmonary function tests.  

In June 2005, the RO denied entitlement to service connection 
for obstructive lung defect on the basis that there was no 
evidence that the veteran's disability had its inception in 
service.  The RO noted that the evidence indicated that the 
veteran's disability had its onset 10 years prior to his 
second period of active duty and there was no relationship 
between his current disability and his active military 
service.  

At the January 2007 video conference hearing, the veteran 
testified that he was treated by his private physician, Dr. 
E., about 12 years ago for a chronic cough and was put on an 
inhaler.  He testified that the physician could not figure 
out the cause of his cough but the cough lasted between one 
month to six weeks.  The veteran testified that he did not 
have the cough again until he went to Iraq in July 2003 and 
that he feels the cough is related to the sand storms he 
experienced in Kuwait.  He stated that they were always 
kicking up dust storms and that the dust was the consistency 
of talcum powder.  He further stated he has not stopped 
coughing since July 2003 and that he is currently on 
medication and inhalers for treatment.  

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  History of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Id.  

In this case, the Board notes that a lung or respiratory 
disorder was not noted on the veteran's June 1986 report of 
medical examination at entrance into his first period of 
active duty, and the service medical records do not contain a 
report of medical examination documenting the veteran's 
medical condition at entry into his second period of active 
duty.  Therefore, the veteran is considered to have been in 
sound condition at entry into both his periods of active 
duty.  

The Board finds, however, that there may be evidence showing 
the veteran had a pre-existing respiratory or lung disability 
when he entered his second period of active duty.  As noted, 
the veteran has consistently reported that he received 
private medical treatment for a chronic cough about 10 years 
prior to his second period of active duty, i.e., in 
approximately 1994, and that he believes his current 
respiratory disorder was aggravated by his second period of 
active service.  Review of the record shows there is no 
medical evidence documenting the veteran's private medical 
treatment in 1994 and the Board finds this evidence is 
necessary to adequately evaluate this claim.  

In addition, the Board notes that the medical evidence of 
record does not contain a medical opinion addressing whether 
the veteran incurred his current respiratory disability in 
service or, in the alternative, if the veteran had a pre-
existing respiratory disorder that was aggravated in service.  
In making this determination, the Board notes that the 
veteran was afforded a VA examination in April 2005; however, 
the examining physician did not render an opinion as to the 
etiology of the veteran's current disability.  As such, the 
record does not contain sufficient medical evidence for the 
Board to make a decision on the claim.  Therefore, the Board 
finds that a remand for a medical opinion is necessary in 
order to render a fully informed decision.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Request that the veteran identify all VA 
and non-VA medical care providers from whom he 
has received treatment for his respiratory 
disorder prior to and after his periods of 
active duty.  If any new treatment sources are 
named in this regard, the veteran should be 
advised to submit records of such treatment or 
provide all details needed to obtain this 
evidence and complete any necessary release 
forms.  The veteran has indicated he was 
treated by Dr. E. in approximately 1994; 
therefore, all records of treatment should be 
requested.  

2.  Schedule the veteran for a VA examination 
to determine whether there is a causal nexus 
between his currently manifested hypertension 
and his active military service, to include as 
secondary to his service-connected PTSD.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.

a.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the veteran's 
hypertension is related to his active 
service, to include as secondary to his 
service-connected PTSD.  

b.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.	If it cannot be determined whether the 
veteran's hypertension is related to 
his active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  Request that a qualified medical 
professional knowledgeable in respiratory 
disorders review the claims file, including any 
new medical evidence received, and render an 
opinion as to the following:

a.  Assuming the veteran had a respiratory 
disorder that existed prior to his second 
period of active duty, from April 2003 to May 
2004, is there any basis to believe that his 
pre-existing respiratory disorder was 
aggravated (beyond natural progress) therein?  

b.  In evaluating the foregoing question, 
please address the claimant's contention that 
his second period of active duty, namely the 
dust storms experienced therein, aggravated 
the pre-existing disorder.  

c.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

d.  If there is no basis to believe that the 
veteran had a pre-existing respiratory 
disorder, the examiner is requested to render 
an opinion as to whether it is more likely 
than not (i.e., to at least a 50-50 degree of 
probability), at least as likely as not (a 
probability of 50 percent), or unlikely (a 
probability of less than 50 percent) that any 
currently diagnosed respiratory disorder is 
causally related the veteran's military 
service.

e.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, he 
and his representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


